                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


AMENA WILLIAMS                                                                          PLAINTIFF


v.                                    Case No. 4:19-cv-4043


TRI-STAE LODGING, INC. and
MOTEL 6—TEXARKANA                                                                  DEFENDANTS


                                             ORDER

       Before the Court is a Joint Stipulation of Dismissal filed by the parties. ECF No. 17. The

stipulation is filed pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), which allows a plaintiff to dismiss

an action without a court order by filing a stipulation of dismissal signed by all parties who have

appeared. The parties note that they have reached an agreement that resolves all claims against all

defendants. Accordingly, this action is DISMISSED WITH PREJUDICE. The court retains

jurisdiction to vacate this order and to reopen this action upon cause shown that the settlement has

not been completed and further litigation is necessary.

       IT IS SO ORDERED, this 18th day of September, 2019.


                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
